In a proceeding to probate a lost will, the proponent and alleged sole legatee and devisee appeals, as limited by his brief, from so much of an order made on reargument as denied his motion to strike out the several appearances and objections to probate of the respondents upon the ground that none of them established sufficient interest (Surrogate’s Ct. Act, § 147) or kinship as to warrant their appearances or objections. Order insofar as appealed from affirmed, with separate bills of $10 costs and disbursements to respondents Public Administrator and Special Guardian, payable out of the estate. No opinion. Nolan, P. J., Murphy, Hallinan and Kleinfeld, JJ., concur.